{¶ 1} The certified question is answered in the affirmative and the judgment of the court of appeals is affirmed on the authority of State v. Cabrales, 118 Ohio St.3d 54, 2008-Ohio-1625, 886 N.E.2d 181, but the cause is remanded to the trial court for further proceedings not inconsistent with State v. Cabrales, including a determination as to whether the trafficking and possession offenses were committed with a separate animus under R.C. 2941.25(B).
Moyer, C.J., and Pfeifer, Lundberg Stratton, O’Connor, O’Donnell, and Cupp, JJ., concur.
Lanzinger, J., not participating.